Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/10/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 3/10/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 11:  Insert “increased size” before “labeled”
Claim 8, Line 13:  Insert “increased size” before “labeled”
Claim 15, Line 12:  Insert “increased size” before “labeled”
Allowable Subject Matter
4.	Claims 1-20 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claims 1, 8, and 15 are directed towards a method, non-transitory CRM, and system that include/perform the operations of at least “inputting a plurality of images into a tattoo detection module;  selecting one or more images of the plurality of images including tattoos with at least three keypoints, the at least three keypoints having auxiliary information related to the tattoos;  manually labeling tattoo locations in the plurality of images including tattoos to create labeled tattoo images;  increasing a size of the labeled tattoo images identified to be below a predetermined threshold by padding a width and height of the labeled tattoo images;  training two different tattoo detection deep learning models with the labeled tattoo images defining tattoo training data;  and executing either the first tattoo detection deep learning model or the second tattoo detection deep learning model based on a performance of a general-purpose graphical processing unit (GPGPU)”.
  	The cited and considered prior art, specifically Li (US PGPub 2019/0279045) that discloses determining, according to position information of M key points in a plurality of object candidate boxes of an image to be detected, M key point neighborhood regions from corresponding object candidate boxes, wherein M is less than or equal to the total number of key points of N preset object categories, and M and N are positive integers;  and determining, according to the M key point neighborhood regions, category 
	And Hougen (US PGPub 2018/0075603) that discloses obtaining an image; determining a block coverage pattern that identifies multiple blocks within the obtained image;  for each block of the multiple blocks of the obtained image: calculating a plurality of statistical features of a particular block, and computing, based at least on the calculated statistical features of the particular block, a confidence score reflecting a likelihood that at least a portion of the particular block includes a predetermined graphical attribute associated with tattoos;  identifying a subset of the multiple blocks of the image that have a respective confidence score greater than a predetermined threshold value;  and determining, based at least on the computed confidence score for the blocks of the identified subset of the multiple blocks, that at least a portion of the image that includes one or more blocks from among the subset of the multiple blocks corresponds to a tattoo, 
	And Li (US PGPub 2016/0307057) that discloses a processor comprising a skin identification module, a key point detection module and memory;  wherein the processor receives an image captured by an optical scanner;  wherein the skin identification module identifies a skin area within an image;  wherein the key point detection module detects a plurality of key points within the skin area, wherein the key points are discontinuous points;  and wherein the processor stores location information and at least one feature for each key point in memory, wherein the stored information describes a tattoo in the skin area, 

	And Lo (US Patent 10095938) that discloses obtaining a search template associated with a search tattoo image, the search template comprising (i) the search tattoo image, (i) a plurality of search feature points, (iii) a search local descriptor for each search feature point within the plurality of search feature points;  obtaining a reference template associated with a reference tattoo image that has previously been compared to the search template, the reference template comprising (i) a plurality of reference feature points, (ii) a reference local descriptor for each reference feature point, and (iii) a group of mated feature point pairs that each includes a reference feature point from among the plurality of reference feature points and corresponding matching search feature point;  determining a mated region within the reference template based at least on respective locations of the reference feature points of the 
that are located within the mated region of the reference template;  remapping, using the plurality of transformation parameters, the reference feature points within the mated region of the reference template onto the search tattoo image to generate a set of remapped search feature points;  generating a respective remapped search local descriptor for each search feature point included within the set of remapped search feature points;  comparing each of the remapped search local descriptors to reference local descriptors of reference feature points that (i) are not included in the group of mated feature point pairs and (ii) are located within the mated region of the reference template;  and computing a match score between the search tattoo image and the reference tattoo image based at least on comparing each of the remapped search local 
descriptors to the reference local descriptors of the reference feature points,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 8, and 15 are allowed.
	Claims 2-7, 9-14, and 16-20 are allowed for being dependent upon allowed base claims 1, 8, and 15.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664